Case 17-14905-amc          Doc 99   Filed 05/21/20 Entered 05/21/20 14:10:13            Desc Main
                                    Document     Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   IN RE:                                          :
                                                   :
            Priscilla Stuart                       :      Case No.: 17-14905(AMC)
                                                   :
            Debtor                                 :      Chapter 13


                  MOTION TO MODIFY PLAN AFTER CONFIRMATION


            The Debtor, Priscilla Stuart, by and through her undersigned counsel, hereby

   move to modify her Chapter 13 Plan and in support thereof aver as follows:

            1.       Debtor filed a Chapter 13 Bankruptcy on or about August 4, 2016.

            2.       The Chapter 13 filing was assigned case number 16-15547-MDC.

            3.       The Chapter 13 Plan was confirmed by this Honorable Court on or about

   June 8, 2017

            4.       On or about April 24, 2020, Debtor was involved in an automobile

   accident in which her vehicle was totaled.

            5.       As a result of the automobile accident, Debtor wishes to surrender the

   2009 Hyundai Sonata, which is currently being paid outside the confirmed plan, to the

   creditor.

            6.       The Debtor’s proposed modified Chapter 13 Plan, attached hereto as

   “Exhibit A”, and is currently affordable by the Debtor.
Case 17-14905-amc       Doc 99    Filed 05/21/20 Entered 05/21/20 14:10:13    Desc Main
                                  Document     Page 2 of 2



          WHEREFORE, the Debtor requests that she be permitted to modify her Chapter

   13 Plan for the above-stated reasons.



   Dated: May 21, 2020                                   /s/Brad J. Sadek, Esq
                                                         Brad J. Sadek, Esq.
                                                         Attorney for Debtor
                                                         1315 Walnut Street
                                                         Suite #502
                                                         Philadelphia, PA 19107
